Case 3:18-cv-05945-VC Document 162-15 Filed 02/05/20 Page 1 of 13




          EXHIBIT 14
6/27/2019           Case 3:18-cv-05945-VC Document 162-15     Filed 02/05/20 Page 2 of 13
                                                    Memoji - Home




Memoji
@memojitrademarked

 Home
                                Like        Follow    Share                                                    Use App                     Send Message
 Posts

 Reviews
                                                                                                        App Page
                              Write a post...
 Videos

 Photos                                                                                                 Community                                       See All
                                  Photo/Video        Tag Friends         Check in
 About                                                                                                       Invite your friends to like this Page

 Community                                                                                                   2,129 people like this
                             Posts
                                                                                                             2,132 people follow this
 Create a Page
                                       Memoji
                                       January 5 ·                                                      About                                           See All

                              We are thrilled to announce our new engagement with powerhouse firm            Send Message
                              Pierce Bainbridge Beck Price & Hecht LLP as we continue our
                                                                                                             www.socialtechnologiesllc.com
                              trademark litigation against Apple, who have misappropriated our
                              federally registered mark for MEMOJI. David Hecht and his team are             App Page
                              absolute champions, ruthless in their pursuit of justice.
                                                                                                             Suggest Edits
                              Apple has a long and colored history of “commandeering” any
                              intellectual property they see fit, as made evident by the cases David
                              mentions below, and Steve Jobs’ infamous quote: “Picasso had a                  Page Transparency                      See More
                              saying. Good artists copy. Great artists steal. And we have always been
                                                                                                        Facebook is showing information to help you better
                              shameless about stealing great ideas.” Bang the gavel. #ip                understand the purpose of a Page. See actions taken by
                              #trademarkinfringement #davidvsgoliath #memoji #piercebainbridge          the people who manage and post content.
                              #socialtechnologiesllc                                                        Page created - July 20, 2018
                              https://www.linkedin.com/…/urn:li:activity:6487384811831914…
                                                                                                        Related Pages


                                                                                                                    Animoji
                                                                                                                                                           Like
                                                                                                                    App Page



                                                                                                                    Memoji Karaoke
                                                                                                                                                           Like
                                                                                                                    Comedian



                                                                                                                    Emoji
                                                                                                                                                           Like
                                                                                                                    App Page




                                                                                                        English (US) · Français (France) · Español ·
                                                                                                        Português (Brasil) · Deutsch


                                                                                                        Privacy · Terms · Advertising · Ad Choices     ·
                                                                                                        Cookies · More
                                                                                                        Facebook © 2019




https://www.facebook.com/memojitrademarked                                                                                                                    1/12
6/27/2019           Case 3:18-cv-05945-VC Document 162-15     Filed 02/05/20 Page 3 of 13
                                                    Memoji - Home




Memoji
@memojitrademarked

 Home

 Posts

 Reviews

 Videos

 Photos

 About

 Community

 Create a Page




                                                                               2 Comments


                                        Like                Comment       Share



                                     Memoji
                                     June 7 at 10:09 AM ·




                              Memoji added a button to make it easier to use      Use App
                              an app.

                                        Like                Comment       Share



                                                             See All



                             Recommendations and Reviews

https://www.facebook.com/memojitrademarked                                                  2/12
6/27/2019           Case 3:18-cv-05945-VC Document 162-15     Filed 02/05/20 Page 4 of 13
                                                    Memoji - Home

                                 Recommended by 3 people



                                          Super entertaining and fun! Simple to use and install! Excited to see the
                                          coming updates!
                                          August 29, 2018


                                          i like it.its amazing i want to my memoji
                                          September 28, 2018



                                                        Do you recommend Memoji?

Memoji                                          Yes                                           No
@memojitrademarked

                                                                     See All
 Home

 Posts
                             Videos
 Reviews
                             Download Memoji now, FREE on Android! Link is in bio.
 Videos

 Photos

 About

 Community

 Create a Page




                                                                                                                      15



                             Memoji - In the park




                                                            24       7                                                1


                                                                     See All



                             Photos




https://www.facebook.com/memojitrademarked                                                                                 3/12
6/27/2019           Case 3:18-cv-05945-VC Document 162-15     Filed 02/05/20 Page 5 of 13
                                                    Memoji - Home




                                                               See All



                           Posts


                                     Memoji
                                     February 11 ·

                             Help us in our fight against Apple, who is infringing upon our registered
                             trademark for Memoji! Apple has made a name for itself by stealing the
Memoji                       intellectual property of others for many years. Download the app for free
                             now! Also check out our amazing law firm, Pierce Bainbridge Beck Price &
@memojitrademarked
                             Hecht LLP.
 Home                        https://play.google.com/store/apps/details…

 Posts

 Reviews

 Videos

 Photos

 About

 Community

 Create a Page




                             Memoji - Emoji Yourself by Social Technologies LLC

                                1


                                         Like                Comment                   Share


                               Write a comment...



                                     Memoji
                                     February 6 ·

                             Download Memoji now, FREE on Android! Link is in bio.




                                    17                                                          3 Shares


                                         Like                Comment                   Share


                               Write a comment...




https://www.facebook.com/memojitrademarked                                                                 4/12
6/27/2019           Case 3:18-cv-05945-VC Document 162-15     Filed 02/05/20 Page 6 of 13
                                                    Memoji - Home

                                     Memoji
                                     February 5 ·

                             Hey everyone! As you may know, we are involved in litigation against Apple,
                             who is infringing upon our registered trademark for Memoji. Slowing iPhone
                             sales and declining customer goodwill are not helping Apple. We suspect
                             foul play, and believe someone may have reported our initial Google Play
                             account, so we had to re-launch our app. Please re-download our app so we
                             can continue our fight against Goliath! You won't have to pay for your in-app
                             purchases again; they are credited in your Google Play account. Thank you
                             all!
                             https://play.google.com/store/apps/details…

Memoji
@memojitrademarked

 Home

 Posts

 Reviews

 Videos

 Photos

 About

 Community
                             Memoji Version 5.5
 Create a Page
                                1


                                         Like                   Comment                    Share


                               Write a comment...



                                     Memoji
                                     January 26 ·

                             Hey everyone! We just experienced technical difficulties and we believe
                             Apple is involved in foul play regarding our litigation, which led to a re-launch
                             of our MEMOJI REGISTERED TRADEMARK APP. Please re-download the
                             app as soon as you can! Your in-app purchases should be credited to your
                             Google Play account, so you shouldn't have to pay again. Have a great day!
                             https://play.google.com/store/apps/details…




                             Memoji Version 5.5

                                         Like                   Comment                    Share



                                     Memoji
                                     January 17 ·

                             Information regarding our ongoing litigation against Apple for infringing on
                             our registered trademark for Memoji.

https://www.facebook.com/memojitrademarked                                                                       5/12
6/27/2019           Case 3:18-cv-05945-VC Document 162-15     Filed 02/05/20 Page 7 of 13
                                                    Memoji - Home
                             https://www.patentlyapple.com/…/apple-sued-over-the-memoji-…




Memoji
@memojitrademarked

 Home

 Posts

 Reviews

 Videos

 Photos

 About

 Community

                                5                                                                  2 Shares
 Create a Page

                                         Like                  Comment                   Share


                               Write a comment...



                                    Memoji
                                    December 27, 2018 ·

                             We have made some changes, and a few new updates to our app! Check
                             them out!! Happy Holidays!!
                             Download for FREE on Android now!
                             https://play.google.com/store/apps/details…
                             Welcome to Memoji: The world’s best messaging app that will capture the
                             facial expression of the end user with full-motion capabilities, and transpose
                             the image into a custom, personalized emoji of the users actual face. We, at
                             Social Technologies, believe Memoji will set the text-com world ablaze, and
                             send engagement through the roof.




                             WWW.SOCIALTECHNOLOGIESLLC.COM
                                                                                                 Shop Now
                             Memoji - In the park

                                1                                                                1 Comment


                                         Like                  Comment                   Share
https://www.facebook.com/memojitrademarked                                                                    6/12
6/27/2019           Case 3:18-cv-05945-VC Document 162-15     Filed 02/05/20 Page 8 of 13
                                                    Memoji - Home


                             Most Relevant

                               Write a comment...


                                    Memoji https://play.google.com/store/apps/details...



                                                       Memoji - Emoji Yourself by Social
                                                       Technologies LLC

                                    Like · Reply · 21w · Edited

Memoji
@memojitrademarked
                                    Memoji
 Home
                                    December 21, 2018 ·
 Posts                       We have made some changes, and a few new updates to our app! Check
                             them out!! Happy Holidays!!
 Reviews
                             Download for FREE on Android now!
 Videos                      https://play.google.com/store/apps/details…
 Photos                      Welcome to Memoji: The world’s best messaging app that will capture the
                             facial expression of the end user with full-motion capabilities, and transpose
 About                       the image into a custom, personalized emoji of the users actual face. We, at
                             Social Technologies, believe Memoji will set the text-com world ablaze, and
 Community
                             send engagement through the roof.

 Create a Page




                             Memoji

                                1


                                         Like                     Comment                  Share


                               Write a comment...



                                    Memoji
                                    November 23, 2018 ·

                             We have made some changes, and a few new updates to our app! Check
                             them out!!
                             Download for FREE on Android now!
                             https://play.google.com/store/apps/details…
                             Welcome to Memoji: The world’s best messaging app that will capture the
                             facial expression of the end user with full-motion capabilities, and transpose
                             the image into a custom, personalized emoji of the users actual face. We, at
                             Social Technologies, believe Memoji will set the text-com world ablaze, and
                             send engagement through the roof.




https://www.facebook.com/memojitrademarked                                                                    7/12
6/27/2019           Case 3:18-cv-05945-VC Document 162-15     Filed 02/05/20 Page 9 of 13
                                                    Memoji - Home




Memoji
@memojitrademarked           Memoji

 Home                           1

 Posts
                                         Like                   Comment                    Share
 Reviews
                               Write a comment...
 Videos

 Photos
                                    Memoji
 About                              September 26, 2018 ·

 Community                   Thanks for your continued support, everyone! Please share our app with as
                             many people as possible, and let us know how we can improve the app!
 Create a Page
                                      1.9K                                             8 Comments 2 Shares


                                         Like                   Comment                    Share

                             Most Relevant

                               Write a comment...


                                    Memoji https://play.google.com/store/apps/details...



                                                         Memoji - Emoji Yourself by Social
                                                         Technologies LLC

                                    Like · Reply · 19w

                             Most Relevant is selected, so some comments may have been filtered out.




                                    Memoji
                                    July 28, 2018 ·

                             Check out our new updates!! Let us know what you think with a review and a
                             nice rating please!! Thanks everyone!
                             Download for FREE on Android now!
                             https://play.google.com/store/apps/details…
                             Welcome to Memoji: The world’s best messaging app that will capture the
                             facial expression of the end user with full-motion capabilities, and transpose
                             the image into a custom, personalized emoji of the users actual face. We, at
                             Social Technologies, believe Memoji will set the text-com wo... See More

                                      3.6K                                            54 Comments 4 Shares


                                         Like                   Comment                    Share

                             Most Relevant


https://www.facebook.com/memojitrademarked                                                                    8/12
6/27/2019          Case 3:18-cv-05945-VC Document 162-15      Filed 02/05/20 Page 10 of 13
                                                    Memoji - Home
                               Write a comment...


                                    최혜린




                                    Like · Reply · 45w

                                    이미나




Memoji                                                1

@memojitrademarked                  Like · Reply · 45w


 Home                        View 10 more comments

 Posts
                                    Memoji
 Reviews                            July 26, 2018 ·

 Videos                      Download for FREE on Android now!
                             https://play.google.com/store/apps/details…
 Photos
                             Welcome to Memoji: The world’s best messaging app that will capture the
 About                       facial expression of the end user with full-motion capabilities, and transpose
                             the image into a custom, personalized emoji of the users actual face. We, at
 Community                   Social Technologies, believe Memoji will set the text-com world ablaze, and
                             send engagement through the roof.
 Create a Page               We have big plans for this app. Stay tuned for more, and please... See More




                                      26                                            7 Comments 35K Views


                                           Like                  Comment                 Share

                             Most Relevant

                               Write a comment...


                                    Cruz Brian Apple did it first.
                                    And you stole the name. Lol
                                    Like · Reply · 24w

                                           2 Replies
                             Most Relevant is selected, so some comments may have been filtered out.


                                    Memoji
                                    July 26, 2018 ·

                             Download for FREE on Android now!
                             https://play.google.com/store/apps/details…
                             Welcome to Memoji: The world’s best messaging app that will capture the
                             facial expression of the end user with full-motion capabilities, and transpose
                             the image into a custom, personalized emoji of the users actual face. We, at


https://www.facebook.com/memojitrademarked                                                                    9/12
6/27/2019          Case 3:18-cv-05945-VC Document 162-15      Filed 02/05/20 Page 11 of 13
                                                    Memoji - Home
                             Social Technologies, believe Memoji will set the text-com world ablaze, and
                             send engagement through the roof.
                             We have big plans for this app. Stay tuned for more, and please... See More




Memoji
@memojitrademarked

 Home

 Posts
                                6                                                                9.4K Views
 Reviews

 Videos                                  Like                  Comment                   Share

 Photos
                               Write a comment...
 About

 Community                          Memoji
                                    July 20, 2018 ·
 Create a Page




                             Memoji updated their website address.                              Learn More


                                2


                                         Like                  Comment                   Share


                               Write a comment...



                                    Memoji
                                    July 20, 2018 ·

                             Download for FREE on Android now!
                             https://play.google.com/store/apps/details…
                             Welcome to Memoji: The world’s best messaging app that will capture the
                             facial expression of the end user with full-motion capabilities, and transpose
                             the image into a custom, personalized emoji of the users actual face. We, at
                             Social Technologies, believe Memoji will set the text-com world ablaze, and
                             send engagement through the roof.
                             We have big plans for this app. Stay tuned for more!... See More




https://www.facebook.com/memojitrademarked                                                                    10/12
6/27/2019          Case 3:18-cv-05945-VC Document 162-15      Filed 02/05/20 Page 12 of 13
                                                    Memoji - Home




Memoji
@memojitrademarked           Memoji

 Home                           2

 Posts
                                        Like                      Comment                Share
 Reviews
                               Write a comment...
 Videos

 Photos
                                    Memoji added a cover video.
 About                              July 20, 2018 ·

 Community

 Create a Page




                                                                                    1 Comment 1.9K Views


                                        Like                      Comment                Share

                             Most Relevant

                               Write a comment...


                                    Wylene Taylor NEAT, for all you young folks! Hear the sound of
                                    breaking glass? Thats my mirror when I look into it, lol.
                                                                                                     1
                                    Like · Reply · 43w · Edited



                                    Memoji updated their cover photo.
                                    July 20, 2018 ·




https://www.facebook.com/memojitrademarked                                                                 11/12
6/27/2019          Case 3:18-cv-05945-VC Document 162-15      Filed 02/05/20 Page 13 of 13
                                                    Memoji - Home




                                1


                                        Like                 Comment        Share


                              Write a comment...
Memoji
@memojitrademarked
                                    Memoji updated their cover photo.
 Home                               July 20, 2018 ·


 Posts

 Reviews

 Videos

 Photos

 About

 Community

 Create a Page


                                        Like                 Comment        Share



                                    Memoji updated their profile picture.
                                    July 20, 2018 ·




                                        Like                 Comment        Share




https://www.facebook.com/memojitrademarked                                                   12/12
